Citation Nr: 0211309	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-42 062	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for spondylolysis of 
the low back, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for photophobia with 
headaches.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for flat feet.

(The issues of entitlement to service connection for 
photophobia with headaches and sinusitis will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and April 2000 rating 
decisions by the Department of Veterans Affairs (VA) 
Portland, Oregon Regional Office (RO).  The August 1994 
decision denied an increased rating for spondylolysis of the 
low back and service connection for an acquired psychiatric 
disorder.  The April 2000 decision indicated that new and 
material evidence had not been submitted to reopen claims for 
service connection for photophobia with headaches and flat 
feet and denied a claim for service connection for sinusitis.  
The appeals on these issues were merged in June 2002.

In February 1998, the Board remanded the issues of 
entitlement to an increased rating for spondylolysis of the 
low back and service connection for an acquired psychiatric 
disability to the RO for further development.  The RO was 
instructed to obtain records specified by the veteran in his 
May 1996 RO hearing and schedule the veteran for VA 
orthopedic, neurological and psychiatric examinations.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 2002.

The Board is undertaking additional development on the issues 
of service connection for photophobia with headaches and 
sinusitis pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3099, 3105 (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  Symptoms of the veteran's spondylolysis are productive of 
no more than moderate limitation of motion of the lumbar 
spine.

3.  The veteran has current diagnoses of a generalized 
anxiety disorder and a pain disorder (a somatic disorder), 
which are shown to have their origins in service.

4.  The Board's March 1972 decision denied service connection 
for photophobia with headaches.

5.  The evidence submitted since the Board's March 1972 
decision bears directly and substantially upon the issues of 
entitlement to service connection for photophobia with 
headaches, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The Board's March 1972 decision denied service connection 
for flat feet.

7.  The evidence submitted since the Board's March 1972 
decision bears directly and substantially upon the issue of 
entitlement to service connection for flat feet, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

8.  The veteran's current disability of flat feet is 
reasonably shown to have increased in severity due to his 
service connected low back condition.


CONCLUSIONS OF LAW

1.  The criteria for disability rating higher than 20 percent 
for spondylolysis of the low back are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2001).

2.  A generalized anxiety disorder and a somatic pain 
disorder were incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

3.  The Board decision of March 1972, which denied service 
connection for photophobia with headaches, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

4.  The additional evidence presented since March 1972 is new 
and material, and the claim for service connection for 
photophobia with headaches has been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

5.  The Board decision of March 1972, which denied service 
connection for flat feet, is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

6.  The additional evidence presented since March 1972 is new 
and material, and the claim for service connection for flat 
feet has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156 (2001).

7.  Flat feet were incurred secondary to a service connected 
low back disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment notes from 1970 to 2000, VA 
examination reports from October 1996, September 1999, 
October 1999 and February 2000, records developed in 
conjunction with the veteran's application for Social 
Security benefits, which include a psychological examination 
report dated August 1991 and an orthopedic examination report 
dated January 2000, and statements and testimony of the 
veteran made at hearings held at the RO before hearing 
officers, in May 1996 and November 2000, and a Member of the 
Board, in June 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence as to those issues specified is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Increased Rating for Spondylolysis of the Low Back

Factual Background

Service medical records indicate that the veteran injured his 
back in 1969.  He was diagnosed with spondylolysis, and 
subsequently discharged as a result of his low back 
disability.  Service connection for spondylolysis was granted 
in a January 1970 decision, and an initial disability rating 
of 10 percent was assigned.  The veteran was granted a 20 
percent disability rating in an April 1993 decision by the 
RO.  In July 1993 the veteran filed a claim for an increased 
rating for his low back disability.

VA treatment notes from February 1992 to January 1994 
indicated that the veteran sought treatment several times, 
through the pain clinic, for chronic low back pain.

A January 1994 VA treatment note indicated that the veteran 
was receiving treatment for chronic low back pain.  The 
physician noted that the pain clinic was helpful.  He did 
note that muscle spasms were a new component of the veteran's 
back pain.

The veteran testified at a hearing held at the RO before a 
hearing officer in May 1996.  He stated that his back 
condition had worsened in the past few years.  He testified 
that he experienced a shooting pain down his legs that began 
at the middle of his spine.  He indicated that he experienced 
numbness, tingling and weakness in his legs.  The veteran 
testified that he had difficulty walking long distances.

VA treatment records from April 1994 to August 1996 indicated 
that the veteran was seen several times at the pain clinic 
for treatment of chronic low back pain.

A VA spinal examination was conducted in October 1996.  The 
veteran complained of constant low back pain.  He indicated 
that the pain increased with remaining in one position for an 
extended period of time.  The veteran reported bilateral 
posterior radicular leg pain into his feet.  He also 
complained of numbness and tingling in the distribution of 
the pain.  On examination, the veteran was unable to stand on 
his heels or toes due to weakness in his right leg.  This 
incited radicular leg pain.  There was moderate bilateral 
paraspinal muscle spasm in the lumbosacral area and mild 
tenderness in the same area on palpation.  Range of motion 
was 30 degrees of forward flexion, lateral bending of 5 
degrees bilaterally, and rotation of 10 degrees bilaterally.  
The veteran was unable to extend the back due to pain.  The 
examiner diagnosed the veteran with spondylolysis, L4-5, 
spondylolisthesis L5-S1 and degenerative joint disease of the 
lumbosacral spine.  X-rays showed probable bilateral 
spondylolysis defects at L5 with mild spondylolisthesis and 
moderate degenerative joint disease.  The MRI showed 
bilateral spondylolysis at L5 with less than Grade I 
spondylolisthesis of L5 on S1.  There was no evidence of 
nerve root, lateral recess, or canal compromise.

VA treatment records from July 1996 through May 1998 
indicated that the veteran was treated several times for low 
back pain.

A VA neurological examination was conducted in September 
1999.  The veteran reported that his low back was getting 
worse.  On examination, straight leg raising was difficult to 
perform as the veteran held his legs rigid and stiff, and 
kept them on the examination table, resisting the examiner's 
movements.  There was tenderness in the midline of the 
lumbosacral region and tenderness over both sacroiliac 
joints.  The examiner's impression was that spondylosis and 
spondylolisthesis were the cause of the veteran's low back 
pain.

A VA spinal examination was conducted in October 1999.  The 
veteran reported a sharp pain in his low back that radiated 
down the back of his leg.  When passively observing the 
veteran, the examiner noted that he seemed to have full range 
of motion in his torso and exhibited no pain behavior.  On 
examination, it was impossible to measure the veteran's range 
of motion because he held himself rigid.  The examiner 
indicated that he could not quantify the severity of the 
veteran's manifestations because it was not a good 
examination.  X-rays showed unilateral spondylolysis of L5-
S1.  The examiner indicated that the veteran did have some 
impairment of the low back, but he could not tell how much at 
the conclusion of the examination.  The examiner indicated 
his opinion that the veteran's main impairment appeared to be 
psychiatric in nature.

A doctor of osteopathy conducted an orthopedic examination in 
January 2000 in conjunction with the veteran's application 
for Social Security benefits.  This examiner did not review 
the veteran's medical records.  Examination of the lumbar 
spine showed 70 degrees of flexion, 10 degrees of extension, 
and 15 degrees of right and left side bending.  There was no 
paralumbar spasm noted.  There was some tenderness noted.  
There was no sciatic nerve irritation.  The doctor indicated 
that the veteran had chronic low back pain with 
radiculopathy.  He also indicated that the pain reported by 
the veteran was consistent with objective findings.

A VA spinal examination was conducted in February 2000.  The 
October 1999 VA examiner reexamined the veteran.  He had 
determined that the October 1999 examination was not very 
valid because of the veteran's psychological symptoms, which 
the examiner believed were the cause of the veteran's 
voluntary stiffness of all motions attempted of his back and 
legs.  The examiner noted that the veteran had very marked 
limitation of flexion and extension, right and left side 
bending, and of his lumbar spine.  He had rather marked 
limitation of straight leg raises bilaterally.  The examiner 
indicated that the February 2000 examination was essentially 
the same as the October 1999 examination.  He stated that, 
despite the difficulty examining the veteran, he needed to 
find a way to measure his loss of motion.  He reiterated that 
this was difficult to measure, but he expressed the opinion 
that the veteran probably lost about 15 percent of his range 
of motion when he is having difficulties with his back.

The veteran testified at a hearing held at the RO before a 
hearing officer in November 2000.  He stated that he had 
trouble sitting, standing and walking.  He indicated that he 
wore a brace on his back.  The veteran testified that stress 
and changes in weather exacerbate the symptoms in his back.

The veteran testified at a hearing held at the RO before a 
Member of the Board in June 2002.  He stated that he had 
problems with his back every morning.  He indicated that he 
feels a sticking pain that moves down his right leg.  He 
testified that he no longer worked as a result of his 
spondylosis.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5292, a 20 percent rating is warranted 
when limitation of motion is moderate.  A 40 percent rating 
is reserved for severe limitation of lumbar motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, a moderate case of intervertebral 
disc syndrome with recurrent attacks is rated 20 percent 
disabling.  In the case of severe intervertebral disc 
syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate.  A 
pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under Diagnostic Code 5295, when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally in the standing position a 20 percent rating is 
assigned.  A 40 percent rating assigned for a severe 
lumbosacral strain where there is listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for spondylolysis of 
the low back.  The reasons follow.

The veteran's limitation of motion in the lumbar spine has 
not been shown to be any more than moderate so as to justify 
a higher than 20 percent rating under Diagnostic Code 5292.  
The Board is aware of the February 2000 VA spinal 
examination, which noted that the limitation of motion in the 
veteran's lower back was very marked.  However, the Board 
finds that these findings alone do not support a basis for 
granting an evaluation in excess of 20 percent for limitation 
of motion of the lumbar spine.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (it is the Board's duty to determine the 
credibility and the weight of the evidence).  Specifically, 
in February 2000 and October 1999 the examiner noted that it 
was impossible to accurately measure the veteran's range of 
motion because he held himself rigid.  A psychological 
component has been deemed to underlie the impaired motion of 
the low back, to some extent.  In October 1999, the examiner 
indicated that the veteran's main impairment was psychiatric 
in nature.  Additionally, the examiner noted in October 1999 
that, when he was passively observing the veteran, the 
veteran seemed to have full range of motion in his torso and 
exhibited no pain behavior.

Additionally, the Board finds that the manifestations of the 
service connected low back disorder most closely approximate 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5295.  With respect to the evidence of muscle 
spasm, the Board notes that muscle spasm is the type of 
symptom contemplated under the currently assigned 20 percent 
rating.  The evidence shows that the spondylolysis is not 
productive of severe manifestations such as listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or some of the above with abnormal mobility on 
forced motion.  The veteran has some limitation of motion, 
but the objective evidence does not show that this is to a 
marked degree.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent under 
Diagnostic Code 5295.

To the extent complaints of radiating pain would be 
recognized as a component of the service connected 
disability, it should be pointed out that there is no 
evidence of nerve root, lateral recess or canal compromise.

An increased evaluation may be based on either limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  A 20 percent evaluation under both 
Diagnostic Codes 5292 and 5295 contemplates pain on motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Although 
limitation of motion and pain is noted, the September 1999, 
October 1999, January 2000 and February 2000 examination 
reports do not note weakened movement, excess fatigability or 
incoordination to an extent greater than the assigned 
evaluation of 20 percent already reflects.  The October 1999 
VA examiner noted that, when passively observing the veteran, 
he seemed to have full range of motion and exhibited no pain 
behavior.  The January 2000 examiner noted that the pain the 
veteran reported was consistent with objective findings with 
no lumbar spasm and no sciatic nerve irritation.  The Board 
finds that the functional impairment described in the 
examination reports is indicative of no more than moderate 
functional impairment described on the examination reports 
and thus no more than a 20 percent evaluation is warranted.  
The evidence of record establishes that the actual limitation 
of motion (characterized by the examiner in February 2000 as 
"about 15 percent") and the resultant functional limitation 
of motion are no more than moderate.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
spondylolysis of the low back are worse than the 20 percent 
evaluation contemplates, the Board finds that the medical 
findings do not support an evaluation in excess of 20 
percent.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  An evaluation in excess of 20 percent for 
spondylolysis of the low back is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's spondylolysis 
alone has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Service Connection for an
Acquired Psychiatric Disorder

Factual Background

Service medical records do not indicate that the veteran was 
treated for complaints or findings of a psychiatric disorder 
in service.

VA treatment notes indicated that the veteran was seen as an 
outpatient at the psychology department of the VA hospital in 
Long Beach in February 1970.  A March 1970 VA treatment note 
indicated that the veteran was timid, reclusive and nervous 
in groups.  A May 1970 VA treatment note requested a rating 
for outpatient purposes for a neuropsychiatric condition.  VA 
treatment notes indicated that the veteran was hospitalized, 
primarily for low back pain, from November 1970 to June 1971.  
During that time, the report noted that a psychologist 
evaluated the veteran.  The psychologist's diagnostic 
impression was a schizoid personality with dull-normal 
cognitive resources.  He indicated that "during service the 
veteran was subjected to experiences which contributed 
further to this difficulty."

A January 1971 VA treatment record indicated that a 
psychiatrist evaluated the veteran.  The psychiatrist 
diagnosed the veteran with inadequate personality, possibly 
with borderline adjustment and somatization.

VA treatment notes indicated that the veteran was 
hospitalized in July 1974.  He was diagnosed with a schizoid 
personality.

A psychological evaluation was conducted in conjunction with 
the veteran's application for Social Security benefits in 
August 1991.  The psychologist diagnosed the veteran with 
psychological factors affecting physical condition.  The 
psychologist noted that the veteran might have had problems 
he didn't mention, but it was difficult to get the veteran to 
open up.

The veteran testified at a hearing held at the RO before a 
hearing officer in May 1996.  He stated that he was first put 
on medication for anxiety by the VA hospital in Long Beach.  
He indicated that his current psychiatric condition was 
similar to what he experienced in service, only worse.  He 
reported that he first started feeling anxiety in service, 
but didn't know what to call it.

A VA mental disorder examination was conducted in September 
1999.  The examiner reviewed the veteran's claims folder and 
medical records.  He diagnosed the veteran with a generalized 
anxiety disorder, a pain disorder (a type of somatoform 
disorder), serious intellectual limitations, and some 
elements of post-traumatic stress disorder (PTSD).  However, 
the examiner noted that there were not enough elements of 
PTSD present to give that diagnosis.  The examiner noted that 
an inadequate personality disorder diagnosis had been made in 
the past.  He indicated that this would correspond with his 
examination.  He also noted that schizoid personality traits 
had also been mentioned in the record.  The examiner stated 
his opinion that military service was very hard on the 
veteran.  He noted that the veteran's poor level of 
functioning pre-dated service, but military service did set 
the veteran back in life.  The examiner stated that "there 
[was] clear evidence that [the veteran's] problems with 
focusing on his pain and his anxiety did begin in military 
service."  The examiner went on to say that "it has to be 
said that [the veteran's] anxiety disorder and his pain 
disorder started in military service."

The veteran testified at a hearing held at the RO before a 
hearing officer in November 2000.  He stated that, in 1970 or 
1971, the doctors he saw at the VA hospital in Long Beach 
told him that his nervous disorder was probably happening 
while he was in service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence  supports a grant of service 
connection for a generalized anxiety disorder and a pain 
disorder (a somatoform disorder).  The reasons follow.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran's service medical records 
are silent regarding treatment for problems of a strict 
psychiatric nature.  However, VA treatment notes shortly 
after service, from a November 1970 to June 1971 
hospitalization, contain a psychologist's diagnostic 
impression that the veteran had a schizoid personality with 
dull-normal cognitive resources.  He indicated that "during 
service the veteran was subjected to experiences which 
contributed further to this difficulty."  Tendencies towards 
somatization were also noted in 1971.

The September 1999 VA examiner diagnosed the veteran with a 
generalized anxiety disorder and a pain disorder (a 
somatoform disorder).  The examiner had reviewed the 
veteran's claims file.  The examiner stated that "there 
[was] clear evidence that [the veteran's] problems with 
focusing on his pain and his anxiety did begin in military 
service."  The examiner went on to say that "it has to be 
said that [the veteran's] anxiety disorder and his pain 
disorder started in military service."  There has been 
repeated reference to the veteran not expressing himself 
well, which could explain the absence of documented 
complaints of a psychiatric nature during service.  In any 
event, the weight of the evidence is supportive of a finding 
that the personality problems noted shortly after service 
culminated in the currently diagnosed psychiatric 
difficulties that competent medical opinion has determined to 
have had inservice origins.  Accordingly, the Board finds 
that the evidence supports a grant of service connection for 
a generalized anxiety disorder, and a pain disorder (a 
somatoform disorder).

IV.  Whether New and Material Evidence
Has Been Presented to Reopen a Claim
for Photophobia with Headaches

Factual Background

Service medical records indicate that the veteran was treated 
in July 1968 for a headache and sinus problems.  There are no 
other complaints of headaches during service.

A January 1970 VA treatment note indicated that the veteran 
complained of repeated headaches.  VA treatment notes from 
March and May 1970 noted that the veteran complained of 
headaches.  A November 1970 VA hospital report noted a 
diagnosis of acute vasomotor myalgia with severe tension 
headache and photophobia.  A December 1970 VA treatment note 
indicated that the veteran reported experiencing severe 
headaches at all times.  A May 1971 VA treatment note 
indicated that the veteran reported that his headaches were 
almost always present.  The physician noted that the 
headaches were accompanied by photophobia.  A June 1971 
counseling note indicated that his headache complaints would 
"appear to be service connected."

The veteran applied for service connection for headaches in 
August 1971.  Service connection for headaches was denied in 
a September 1971 decision.  In a March 1972 decision, the 
Board denied service connection for headaches.

VA nursing notes from the veteran's November 1970 to June 
1971 discharge, submitted after the Board's 1972 decision, 
indicated that the veteran complained of headaches regularly 
throughout his hospitalization.

A July 1974 VA treatment note indicated that the veteran 
reported a history of headaches since service.

VA treatment records from 1990 to 2000 indicate that the 
veteran sought treatment several times for chronic headaches.  
An October 1991 VA treatment note indicated that the veteran 
reported daily headaches.  A January 2000 VA treatment note 
indicated the veteran was treated for a migraine.  He 
reported that he experienced migraines of that severity 
several times a year.

The veteran testified at a hearing held at the RO before a 
Member of the Board in June 2002.  He testified that he never 
received a separation examination when he left service.  He 
indicated that he first began experiencing headaches, in 
service, in 1968.  He stated that he has continued to have 
chronic headaches since.

Criteria

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in February 
1992.  In Evans, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

New and Material Evidence

Because the Board previously denied the veterans claim of 
service connection for headaches in March 1972, see 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302 (2001), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the Board's March 1972 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis of the prior final denial was that the veteran's 
headaches, for which he was treated in service, were 
transitory and resolved without residuals.  The evidence of 
record at that time consisted of the veteran's service 
medical records and VA treatment notes from February 1970 to 
June 1971.  The evidence submitted with the current claim 
shows that the veteran has been treated for headaches since 
1974.  In addition, the veteran has testified before a Member 
of the Board at a hearing held at the RO in June 2002.

The Board finds that the evidence submitted since the March 
1972 denial, which includes the veteran's testimony before a 
Member of the Board regarding the continuity of his symptoms 
and records noting treatment for headaches since 1974, 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Hodge, 
supra.

Consequently, the record contains new and material evidence, 
such that the Board, in fairness to the veteran, must reopen 
the claim of entitlement to service connection for 
photophobia with headaches.  The Board notes that additional 
development with regard to this reopened claim is being 
undertaken, as noted earlier in this decision.

V.  Whether New and Material Evidence
Has Been Presented to Reopen a Claim
for Flat Feet

Factual Background

Service medical records do not indicate that the veteran was 
treated for any complaints related to flat feet in service.  
His April 1968 entrance examination did not note flat feet.

A VA hospital report covering the November 1970 to June 1971 
hospitalization indicated that the veteran had been diagnosed 
with flat feet, bilaterally, aggravated by his spondylosis.  
Considerable detail was furnished in the hospital summary 
about the veteran's standing posture and how it would impact 
on the veteran's problems with his feet.  An April 1971 VA x-
ray of the feet noted a loss of normal tarsal arch consistent 
with the clinical diagnosis of pes planus.

The veteran filed for service connection for flat feet in 
August 1971.  Service connection for flat feet was denied in 
a September 1971 decision.  In a March 1972 decision, the 
Board denied service connection for flat feet stating that 
there was no medical basis for which flat feet could 
reasonably be considered secondary to the veteran's service 
connected spondylolysis of the low back.

VA treatment records from July 1974 through January 2000 
contain several notations of a history of bilateral flat 
feet.

Records from the Social Security Administration, dated 
February 2000, indicate that the veteran's disability claim 
was allowed due, in part, due to a diagnosis of flat feet.

The veteran testified at a hearing held at the RO before a 
Member of the Board in June 2002.  The veteran indicated that 
he had not been diagnosed with flat feet prior to service.  
In addition, he reported that he had not received a 
separation examination prior to discharge from service.  He 
also stated that he had no injuries to his feet between 
service and his diagnosis of flat feet by the VA hospital 
during his November 1970 to June 1971 hospitalization.

Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Analysis

New and Material Evidence

Because the Board previously denied the veterans claim of 
service connection for flat feet in March 1972, see 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302 (2001), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the Board's March 1972 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
medical basis on which flat feet could reasonably be 
considered secondary to the veteran's service connected 
spondylolysis of the low back.  The evidence of record at 
that time consisted of the veteran's service medical records 
and VA treatment notes from February 1970 to June 1971.  Such 
evidence included a medical diagnosis offering comment that 
the veteran's back problems had aggravated his problems with 
pes planus.  The evidence submitted with the current claim 
shows show a history of bilateral flat feet noted in VA 
treatment records dating from July 1974 to January 2000.  In 
addition, records from the Social Security Administration 
indicate that the veteran's disability claim was granted, in 
part, because of his diagnosis of bilateral flat feet.  
Finally, the veteran has testified before a Member of the 
Board at a hearing held at the RO in June 2002.

The Board finds that the evidence submitted since the March 
1972 denial, which includes treatment records and the 
veteran's testimony before a Member of the Board regarding 
the continuity of the veteran's symptoms since 1974, 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Hodge, 
supra.  It is also apparent that the question before the 
Board was that of whether the veteran's back problems caused 
his feet problems, as opposed to whether they were aggravated 
thereby.  In fairness, under well established caselaw, this 
matter should be considered and the claim is reopened for 
that purpose.

Consequently, the record contains new and material evidence, 
such that the Board, in fairness to the veteran, must reopen 
the claim of entitlement to service connection for flat feet.

Service Connection for Flat Feet

The Board notes that there is no mention of flat feet in the 
veteran's service medical records, including in his April 
1968 entrance examination.  However, the VA treatment notes 
from the veteran's November 1970 to June 1971 indicate that 
the veteran's bilateral flat feet were aggravated by his 
service connected low back disability.  This opinion was 
essentially discounted when the Board initially considered 
this issue in 1972.  It was determined that the back problems 
did not cause the pes planus.

VA treatment records from July 1974 through January 2000 
indicate that the veteran has a continued diagnosis of flat 
feet.  The February 2000 notes from the Social Security 
Administration regarding the veteran's disability claim 
indicate that the veteran's current diagnosis of flat feet is 
related to his overall disability picture.

The evidence when, when reviewed as a whole, raises a 
reasonable doubt as to whether the veteran's current problems 
with flat feet were aggravated by his service connected low 
back disability.  Accordingly, resolving all doubt in favor 
of the veteran, the claim of service connection for flat feet 
is granted.  See Gilbert, supra.

ORDER

Entitlement to an evaluation in excess of 20 percent for 
spondylolysis of the low back is denied.

Service connection for a generalized anxiety disorder and a 
pain disorder (a somatoform disorder) is granted.

New and material evidence has been presented to reopen a 
claim for service connection for photophobia with headaches.

New and material evidence has been presented to reopen a 
claim for service connection for flat feet.

Service connection for flat feet is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

